Louis D. Levinson,
                                                                 International Financial Group,
                                                                Inc., Guilford Specialty Group,
                                                                    Inc., Guilford Insurance
                                                                Company, and The Burlington
                                                                            Insurance

                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 25, 2014

                                    No. 04-14-00606-CV

 ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
 Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                Services, Inc., and Argo Group International Holdings, Ltd.,
                                         Appellants

                                              v.

   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                        Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-09550
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       Appellant's first motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 26, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court